DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 4, 5, 7–14, and 23–25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “wherein the product stream comprises a reduction in organic carbon of at least 20% w/v relative to the waste mixture.” Applicant cites ¶ 52 of the Specification for support. (Remarks1 5.) However, when looking to Applicant’s disclosure, adequate support for this limitation was unable to be located by Examiner. Should there be additional support for this limitation, it is humbly requested that it be pointed out. The dependent claims are also rejected under 35 U.S.C. 112(a): based on their dependence from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 10–14, and 23–25 are rejected under 35 U.S.C. 103 as being unpatentable over Wittman2 in view of Song3 and Johnson.4
With respect to claim 1, the following analysis applies.
Overview of Wittmann
Wittmann discloses a method using both hydrothermal carbonization and wet oxidation. (Wittman ¶¶ 1, 12.) The method includes providing a waste mixture to a reaction chamber. (Id. ¶¶ 20, 21.) The mixture is heated, under pressure, to a temperature within the range of 140°C to 180°C: for hydrothermal carbonization. (Wittmann ¶¶ 26, 28.) Oxygen is provided to the reaction chamber, viz., for a period of time sufficient for the waste mixture to undergo aqueous oxidation, thereby producing thermal energy and a product stream. (Id.) The product stream comprises a reduction in organic carbon. (Wittman ¶ 17 (disclosing a lower COD and TOC).)
Claim elements not expressly taught or suggested by Wittmann
Wittmann does not appear to specify: (A) using anaerobic conditions during its heating step; (B) that the reduction in organic carbon is at least 20% w/v relative to the waste mixture; and (C) that the waste mixture is a wet biomass mixture of water and dry biomass in a ratio of from 4:1 to 50:1 by mass.
Anaerobic conditions
Song teaches that anaerobic conditions were suitable for providing hydrothermal carbonization of biomass. (Song ll. 25–39.) Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Song with the teachings of Wittman, viz., such that anaerobic conditions were used with Wittman’s invention, in order to yield the predictable result of providing hydrothermal carbonization of biomass. KSR, 550 U.S. at 415–16.
Reduction in organic carbon of at least 20% w/v
As discussed above, Wittmann does not appear to specify a reduction in organic carbon of at least 20% w/v. However, at the time Applicant’s invention was effectively filed, those skilled in the art understood how to achieve such reductions in organic carbon. For instance, Johnson teaches removing organic species—i.e., substantially all COD—via wet oxidation. (Johnson Abstract.) Johnson further teaches removing about 97% of organic carbon (relative to a waste mixture). (Johnson Table 9 (showing TOC in units of ppm—which translates to weight per unit volume5).) Other values are also taught. (Johnson Table 3C (showing about 86% removal, about 98% removal); Table 4 (showing about 68% removal); Table 9 (showing about 42% removal).)
As stated above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Additionally, the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Johnson with the teachings of the instant combination, viz., such that the product stream of the instant combination comprises a reduction in organic carbon of at least, inter alia, about 42% w/v: in order to provide removal of organic species. KSR, 550 U.S. at 415–17.

Composition of the waste mixture
Song teaches that a biomass mixture having a weight ratio of dry biomass to water of 3:1 to 10:1 was suitable for hydrothermal carbonization. (Song ll. 30–33.) Antonietti’s instant range fall within the claimed range of 4”:1 to 50:1 by mass”: via the overlapping range of 4:1 to 10:1. Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to further combine the teachings of Song with the teachings of the instant combination, viz., such that the biomass mixture of the instant combination is a wet biomass mixture of water and dry biomass in a ratio of 4:1 to 10:1, by mass: since Song suggests that values within this range were suitable for hydrothermal carbonization.
With respect to claim 4, Wittman teaches that the waste mixture is heated for a period of 0.5 hours to 12 hours. (Wittman ¶ 26.) This range encompasses the claimed range of 2 and 60 minutes: via an overlapping range of 30 minutes to 60 minutes. As conveyed above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select values within the overlapping range: since Wittman suggests that such values were suitable for its invention.
With respect to claim 5, the instant combination does not appear to specify the waste mixture of the instant claim. Song teaches that manure was a suitable component for a waste mixture undergoing hydrothermal carbonization. (Song ll. 25–35.) Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citations omitted). Furthermore, as stated above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to further combine the teachings of Song with the teachings of the instant combination, viz., such that the waste mixture of the instant combination comprises manure, in order to provide a suitable material for hydrothermal carbonization.
With respect to claim 10, the pressure can be 10 to 30 bar. (Wittmann ¶ 26.)
With respect to claim 12, the instant combination does not appear to require a drying process to produce the product stream.
With respect to claims 13 and 14, the instant combination does not expressly specify either of the claimed reductions in organic carbon. However, at the time Applicant’s invention was effectively filed, those skilled in the art understood how to achieve such reductions in organic carbon. For instance, Johnson teaches removing organic species—i.e., substantially all COD—via wet oxidation. (Johnson Abstract.) Johnson further teaches removing about 97% of organic carbon (relative to a waste mixture). (Johnson Table 9 (showing TOC in units of ppm—which translates to weight per unit volume6).) Other values are also taught. (Johnson Table 3C (showing about 86% removal, about 98% removal); Table 4 (showing about 68% removal); Table 9 (showing about 42% removal).) 
As stated above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Additionally, the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417. With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Johnson with the teachings of the instant combination, viz., such that the product stream of the instant combination comprises a reduction in organic carbon of at least, inter alia, about 42% w/v: in order to provide removal of organic species. KSR, 550 U.S. at 415–17.
With respect to claim 23, the method is performed in a continuous reactor system. (Wittmann FIG. 1.)
With respect to claim 24, the pressure in the reaction chamber during aqueous oxidation can be at least 2 bar. (Wittmann ¶ 28.) As conveyed above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select values within the overlapping range of 10 to 75 bar: since Wittman suggests that such values were suitable for its invention.
With respect to claim 25, as explained in above the instant combination includes ratios of 5:1 to 10:1. See § 3.4.1(E) supra.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wittman, Song, and Johnson—in view of Bauer.7
With respect to claim 7, the instant combination does not appear to specify the claimed period. Bauer teaches that a time period of between 5 minutes and 12 hours was suitable for hydrothermal carbonization. (See, e.g., Bauer, paragraph bridging pp. 4–5.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use a period within the overlapping range of 5 to 20 minutes: since Bauer suggests that such values were suitable for hydrothermal carbonization. See MPEP § 2144.05(I).
With respect to claim 8, the instant combination does not appear to specify the claimed temperature and period. As discussed in the paragraph immediately above, Bauer teaches an overlapping time period. Bauer further teaches that temperatures between 180–350°C were suitable for hydrothermal carbonization. (Bauer, paragraph bridging pp. 4–5.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use a period within the overlapping range of 5 to 20 minutes as well as a temperature within the claimed range: since Bauer suggests that such values were suitable for hydrothermal carbonization. See MPEP § 2144.05(I).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wittman, Song, and Johnson—in view of Ahring.8
With respect to claim 9, Wittman teaches that its oxidation step includes maintaining the temperature of the reaction chamber between 120°C to 200°C while providing pure oxygen. (Wittmann ¶ 28.) The instant combination does not appear to specify that the reaction occurs for 2 to 20 minutes. Ahring teaches that time periods of 1 minute to about 1 hour or 5 to 15 minutes can be used for wet oxidation. (Ahring ¶ 71.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, inter alia, period within the overlapping range of 5 to 15 minutes for the wet oxidation step of the instant combination: since Ahring suggests that such values were suitable for carrying out wet oxidation. See MPEP § 2144.05(I).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wittman, Song, and Johnson—in view of Zhang.9
With respect to claim 11, the instant combination does not appear to specify heating in the presence of nitrogen. Zhang teaches heating in nitrogen in order to provide nitrogen-doping. (Zhang ¶¶ 30, 32.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Zhang with the teachings of the instant combination, viz., such that heating occurs in the presence of nitrogen, in order to provide a nitrogen-doped carbon material. KSR, 550 U.S. at 415–16.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wittman, Song, and Johnson—in view of Heilmann.10
With respect to claim 23, the method is performed in a continuous reactor system. (Wittmann FIG. 1.) In addition, Heilmann teaches using a continuous reactor: in order to allow shorter reaction times. (Heilmann ¶¶ 48, 55.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Heilmann with the teachings of the instant combination, viz., such that the method of the instant combination is performed in a continuous reactor system: in order to allow shorter reaction times. KSR, 550 U.S. at 415–17.
Response to Remarks
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks filed July 27, 2022.
        2 EP 2206688 A1, published July 14, 2010 (“Wittmann”).
        3 WO 2016/192406 A1, published December 8, 2016 (“Song”).
        4 CA 2352039 A1, published September 20, 2005 (“Johnson”). 
        5 See, e.g., Parts Per Million Conversions, 50megs.com, http://delloyd.50megs.com/ppm.html (last visited November 5, 2022) (“1 ppm = 1mg/l”).
        6 See, e.g., Parts Per Million Conversions, 50megs.com, http://delloyd.50megs.com/ppm.html (last visited November 5, 2022) (“1 ppm = 1mg/l”).
        7 WO 2013/171081 A1, published November 21, 2013 (“Bauer”). 
        8 US 2002/0192774 A1, published December 19, 2002 (“Ahring”). 
        9 CN 102627268 A, published August 8, 2012 (“Zhang”). 
        10 US 2011/0056124 A1, published March 10, 2011 (“Heilmann”).